AFFIRM; and Opinion filed February 27, 2014.




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00316-CR

                              MARK THOMAS, JR., Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 196th Judicial District Court
                                  Hunt County, Texas
                             Trial Court Cause No. 27,514

                              MEMORANDUM OPINION
                        Before Justices FitzGerald, Fillmore, and Evans
                                 Opinion by Justice Fillmore

       Mark Thomas, Jr. appeals following the adjudication of his guilt for aggravated assault

with a deadly weapon. See TEX. PENAL CODE ANN. § 22.02(a) (West 2011). The trial court

assessed punishment at fourteen years’ imprisonment. On appeal, Thomas’s attorney filed a

brief in which she concludes the appeal is wholly frivolous and without merit. The brief meets

the requirements of Anders v. California, 386 U.S. 738 (1967). The brief presents a professional

evaluation of the record showing why, in effect, there are no arguable grounds to advance. See

High v. State, 573 S.W.2d 807, 811 (Tex. Crim. App. [Panel Op.] 1978). Counsel delivered a
copy of the brief to Thomas. We advised Thomas of his right to file a pro se response, but he did

not file a pro se response.

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

827 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree the

appeal is frivolous and without merit. We find nothing in the record that might arguably support

the appeal.

       We affirm the trial court’s judgment.




                                                     /Robert M. Fillmore/
                                                     ROBERT M. FILLMORE
                                                     JUSTICE


Do Not Publish
TEX. R. APP. P. 47

130316F.U05




                                               -2-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


MARK THOMAS, JR., Appellant                        Appeal from the 196th Judicial District
                                                   Court of Hunt County, Texas (Tr.Ct.No.
No. 05-13-00316-CR       V.                        27,514).
                                                   Opinion delivered by Justice Fillmore,
THE STATE OF TEXAS, Appellee                       Justices FitzGerald and Evans participating.



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered February 27, 2014.




                                                  /Robert M. Fillmore/
                                                  ROBERT M. FILLMORE
                                                  JUSTICE




                                            -3-